                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9   UNITED STATES OF AMERICA,                             CASE NO. CR18-0086-JCC
10                            Plaintiff,                   ORDER
11          v.

12   THANH CONG PHAN,

13                            Defendant.
14

15          This matter comes before the Court sua sponte. Federal Medical Center, Butner is
16   ORDERED to have Defendant ready for his competency hearing, via videoconference, on July
17   16, 2019 at 9:00 a.m. PST. The Clerk is DIRECTED to provide a copy of this order to Mallory
18   Brooks Storus, an attorney for Federal Medical Center, Butner, by email.
19          DATED this 11th day of July 2019.




                                                        A
20

21

22
                                                        John C. Coughenour
23                                                      UNITED STATES DISTRICT JUDGE
24

25

26


     ORDER
     CR18-0086-JCC
     PAGE - 1
